Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 1 of 41 PagelD# 346

 

 

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 2 of 41 PagelD# 347

IN THE UNITED STATES DISTRICT COURT IN THE
EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION

 

JANE DOE
Plaintiff,
y. | CASE NO,: 1:19-cv-00917 RDA TCB

FAIRFAX COUNTY SCHOOL BOARD;
SYBIL TERRY; PHILIP A. HUDSON;
TAMARA B. BALLOU; CHRISTIAN
KORNEGAY; AUGUST FRATTALIL
BRENDA HUMPHREY; MONIQUE
PATWARY-FARUQUE; MEGAN CARR;
FRANCIS TARRANT; JOANNE
FRAUNDORFER; JENNA OFANO AND
MIKE AND MARY ROES 1-15
Defendants.

 

 

 

 

AFFKIDAVIT OF COUNSEL IN SUPPORT OF MOTION FOR LEAVE TO PROCEED
UNDER THE PSEUDONYM “JANE DOE”

1, Thomas-N, Sweeney, swear under the penalties of perjury following the requirements of 28
U.S.C, §1746, that the statements contained in this Affidavit are true.

1. [am an attorney at the law offices of Messa & Associates, P.C, located at 123 S. 22"4 Street
in Philadelphia, Permsylvania 19103.

2. [have been a member in good standing of the Virginia Bar since 2019 and I have never
been subjected to any disciplinary proceedings in any jurisdiction in the United States or
abroad.

3, [am also a member of the bar in good standing of the United States Supreme Court, the
federal courts of the Third, Fourth and Eighth Circuits, the Eastern District of
Pennsylvania, the Middle District of Pennsylvania, and the District of Nebraska.

4. Jane Doe is a pseudonym for the true identity of the Phin __aa whose date
of birth is July 15, 1999.

5, Plaintiff, Jane Doe, is an adult, United States citizen, and permanent resident of the State
of New York.

6. Ihave personal knowledge about the facts contained in this Affidavit.

7. On August 6, 2012, Plaintiff filed an Administrative Complaint against the Fairfax County
Public School system. A true and correct copy of the OCR Complaint with internal exhibits
included is attached hereto as Exhibit A.

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 3 of 41 PagelD# 348

8. Plaintiff supplemented her Administrative Complaint with a letter dated August 12, 2012.
A true and correct copy of the August 12, 2012 Supplemental Letter, Docket No. 11-12-
1529, is attached hereto as Exhibit B.

9, On August 11, 2014, the Fairfax County Public Schools entered a Voluntary Resolution
Agreement with the U.S. Department of Education to resolve the allegations in Plaintiff's
Administrative Complaint. A true and correct copy of the Voluntary Resolution Agreement
is attached hereto as Exhibit C.

10. Plaintiff's therapist is Rose Celia Rosato, MA, LPC.

11. Therapist Rosato, MA, LPC opines:

It is critical for WB: identity to be protected in afl situations. In addition to
her young age as the victim of violent crime, her privacy is important to her. Also, even
the slightest perception that her identity and whereabouts are known by her perpetrators
will potentially cause her great mental and emotional stress and harm.

12. A letter from Rose Celia Rosato is attached hereto as Exhibit D.

13. The true identity of Jane Doe’s mother is ED.

14. Jane Doe’s Mother has prepared an Affidavit for the Court’s consideration, A true and
correct copy of the Affdavit of ne is attached hereto as Exhibit E.

The foregoing statements are made under penalties of perjury as required by 28 U.S.C. §1746.
Signed under penalties of perjury this 19th day of 2019.

 

Thomas N. Sweeney, Esquire

THE COMMONWEALTH OF PENNSYLVANIA
Philadelphia County: “November 19, 2019

Then personally appeared the above named Thomas Sweeney and acknowledged the foregoing
instrument to be his free act and deed before me.

Mane DD Ab gate ren ne

Notary Public _. ~ COMMONWEALTH OF PENNBYLV
NOTARIAL SEAL
ELAINE M, HOPKINS, Notary Public
City of Philadeiphia, Phila. County
My Commission Expires August 16, 2020

  

 

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 4 of 41 PagelD# 349

Exhibit “A”

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 5 of 41 PagelD# 350

U.S. DEPARTMENT OF EDUCATION
OFFICE OF CIVIL RIGHTS

U.S. Department of Education
400 Maryland Avenue, SW
Washington, D.C, 20202-1475

ADMINISTRATIVE COMPLAINT

COMPLAINANT

 

as... enrolled in seventh grade at Rachel Carson Middle School

(“Rachel Carson”), in the Fairfax County Public School system (“FCPS”), from August 2011 to
February 2012. From October 2011 to February 2012s the target of peer-on-peer
sexual harassment perpetrated primarily by two older students, which created a hostile
educational environment. The nature of the sexual harassment included callin exually-
offensive names, making sexually suggestive gestures towards her, spreading rumors about her
sexual activities, pulling down her shirt to take pictures of her chest, and attempting to and
touching her breasts and buttocks. me her mother, po | notified the school about
the sexual harassment in November 201]. The investigation undertaken by the administrators at
Rachel Carson was inadequate and the school failed to implement effective protective measures
and eliminate a hostile educational environment. whe was once an honor roll student,
started getting Cs and Ds in classes in which she previously excelled. In fact, one teacher told

. ‘a: work had become inconsistent, “ranging from exceptional performance
to mediocre.” Additionally, did not feel comfortable staying after school and thus was
unable to partake in extracurricular activities that she would have pursued but for the sexual
harassment and the school’s mishandling of the investigation. These activities included tennis,
Model United Nations, drama, and dance club. also developed depression and anxiety, and
was diagnosed with post-traumatic stress disorder. As a result, in February 2012, was
unable to continue attending Rachel Carson and received Homebound Instruction for the
remainder of the academic year.

COMPLAINANT’S COUNSEL

National Women’s Law Center
11 Dupont Circle, NW, Suite 800
Washington, D.C. 20036

(202) 588-5180

S784 1523v3

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 6 of 41 PagelD# 351

RECIPIENT

Fairfax County Public Schools
8115 Gatehouse Road

Falis Church, VA 22042

PRELIMINARY STATEMENT

lL.

3 shag:

This Complaint is filed by EE pursuant to Title IX of the Education
Amendments of 1972, 20 U.S.C, § 1681 ef seg. (“Title IX”), and the regulations and
policies promulgated therein, See 34 C.F.R. § 106 et seg. Title LX prohibits
discrimination on the basis of sex, including sexual harassment, in federally funded
education programs and activities.

. _As detailed in the Factual and Legal Allegations below, sg has been subjected to a

hostile educational envirénment which is the result of the school’s failure to ensure that
its students are not discriminated against on the basis of sex, including peer-on-peer
sexual harassment.

. Specifically, Rachel Sear administrators were slow to investigate or take seriously

harassment that. and her parents reported; failed to implement effective protective
measures, even in the face of evidence of continuing harassment; failed to adequately
communicate with is family and a: teachers; and ignored internal policies
regarding harassment. Rachel Carson’s laissez-faire attitude toward ’s harassment
in effect required and her family to undertake extraordinary measures to attempt to
ensure s school safety in the face of an overwhelming and hostile environment.

In order to address these failures, PED quests that the Washington D.C. Office of Civil
Rights (‘OCR”), which has jurisdiction over Fairfax County Public Schools, investigate
Rachel Carson’s conduct related to the peer-on-peer sexual harassment to determine
whether it is meeting its obligations under Title LX and, if violations are found, take all
heoessary steps to remedy any unlawful conduct.

JURISDICTION

3.

The OCR is responsible for ensuring compliance with Title [X and receiving information
about, investigating, and remedying violations of Title [X and its implementing
regulations and guidelines jn the region. 34 C.F.R. §§ 106,71, 100.7.

6. | has not filed this complaint with any other agency. BD irs: attempted to

complain about the sexual harassment to Rachel Carson in or around late October 2011.
On November 21, 2011 and her mother finally met with school administrators,
Sybil Terry and Phil Hudson, to inform the school of the sexual harassment. Upon
receivin s complaint, members of the school’s administration met with @ and

to address the ongoing sexual harassment. According to Rachel Carson, the
administration interviewed various students, including the student JB identifi ed as the

2.

S784 1523v3

 
Case 1:19-

cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 7 of 41 PagelD# 352

primary harasser, Christian Kornegay. Very little is known about the nature of the
interviews and any resulting disciplinary actions, except that the harassing student ma

_ have been given a warning. Between November 21, 2011 and February 10, 2012,

and Mes. RRM) corp laine’ no less than seven times, either through email or in
meetings, that the sexual harassment continued and Sg was still subject to a hostile
educational environment.

 

7. ‘This Complaint is timely: The last incidence of sexual harassment directed towards (iii
occurred on February 9, 2012,
FACTUAL ALLEGATIONS
8. enrolled as a 7th grader at Rachel Carson in August 2011. Prior to the sexual
harassment, was an honor rol] student and participated in various extra-curricular
activities, such as tennis, Model United Nations, drama, and dance club.
9. The sexual harassment directed towards started in or around mid-October 2011 and

10.

11.

12.

progressively worsened. The primary harasser was an 8th grader, Christian Komegay,
who touched ’s breasts and buttocks without her consent, spread false rumors about
her sexual activity, and repeatedly called her vulgar names such as “whore” and “bitch,”
and also called her a “lesbian.” Eventually, even students that did not know were
calling her “lesbian” or making vulgar comments about her sexuality and alleged sexual
activities on a daily basis, or near daily basis.

In late October, Christian and Jenna Ofano, another harasser, tackled fin a park,
pulled down her shirt, and took photographs of her chest with a camera phone. They also
attempted to pull down ber pants.

On or around November 14, 201 LZ received a sexually explicit voicemail making
reference to sexual acts, which she believes was from Christian, The identity of the caller
remains uncertain because, after listening to the message, Mrs. blocked the caller
from s phone. She subsequently learned from the cellular phone company that
blocking a number causes all data connected to that number to disappear on the phone.
Other students also informed {i that another 8th grader, David Neill, was spreading
false rumors that i “save him oral sex,” “sent naked pictures,” and “let anyone get in
[her] shirt and pants.”

A large part of the harassment occurred at ’s hallway locker, before first period. For
example, Christian and David often visited Ps locker and mimicked sexual acts,
gyrating behind her and “giving [her] seductive looks.” Christian repeatedly tried to
touch s breasts and, at least twelve times, succeeded in doing so. Additionally,
*s PE. locker was located next to Jenna, one of the key harassers, who frequently
called (MB offensive, sex-based names such as “whore” and “bitch.”

5784 1523v3

 

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 8 of 41 PagelD# 353

13.

14,

15.

16.

The most egregious sexual harassment was in the form of sexual assault. The assault was
not disclosed by to anyone until March 2012, but occurred on or around Noveinber
9,2011. While at a bus stop after school, Christian asked i give him $50.

also refused this demand. ontinued to walk away, but Christian chased her in a
neighboring yard. Christian then forcibly held her down and sodomized her. He
threatened to Ki ee s family, specifically her brother, if she told anyone. He also
ordered her to reply fo any text messages he sent her. The next day, Christian was again
waiting at s bus stop and again demanded that RR zive him $50, which she did.

From late October through the middle of November, made multiple requests to
meet with guidance counselors at Rachel Carson, but was repeatedly told the guidance
office was busy.

On November 21 a submitted a written statement to the school stating that she was
scared to come to school and detailing the peer-on-peer sexual harassment described
above (except for the rape). A copy oe: statement is attached as Exhibit A.'

also listed the names of students who heard the false ramors spread by David.

Also on November 21, and her parents, at their request, met with Ms. Terry, an
assistant principal, Mr. Hudson, also an assistant principal, and Ms. Brenda Humphrey, a
school counselor, and described the harassment detailed in s statement, including
the harassment at her hallway and P-E. lockers. The also discussed Christian’s
extortion of the $50 from =. and explained the vulgar voicemail left on ae phone,
including their belief that Christian was responsible for it. Ms. Terry said that she would
look into the situation. At this meeting s parents also requested that the school
change s P-E. locker because her current P.E. locker was next to the female student
who was one of the key harassers, often joining in calling IE} tensive, sex-based
names such as “whore” and “bitch”. The school agreed to move s P.E. locker to a
location where she could be better supervised by a teacher, and to notify all of me:
teachers about the sexual harassment so that she could leave class discretely if she needed
to see the school counselor. Ms. Terry explicitly discouraged the family from
approaching Christian’s family about his behavior. She told th that Christian
had been in enough trouble and could not afford to get into any more; she told the

not to “ruin a kid’s life,” and ensured the family that she would handle the
situation.

 
  

The school has since indicated that they interviewed some students and their parents
regarding the sexual harassment following the November 21 meeting. It is unclear who
was interviewed, including whether the students named in s written statement were
interviewed. Very little is known about the nature of and the results of the investigation
but, to the best of mm: knowledge, the harassing students may have merely been given
a warming.

 

' Allof the exhibits attached to this complaint are in the form in which they were produced by the school in
response to Ms i: FERPA request. Therefore, any handwritten notes on them were on the copies produced
by the school.

4.

STB4NSZIVE

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 9 of 41 PagelD# 354

17. On the afternoon of November 21, after meeting with Ms. Terry, Mrs. BR sent an
email to Ms. Terry, Mr. Hudson, and Ms. Humphrey, a copy of which is attached as
Exhibit B, notifying them that at least “15 unknown students [were] coming up to
and asking if she gave oral sex to Christian and David.” She also informed thern that

=a not be returning to school until after Thanksgiving, in hopes that by that time
the school would have effectively handled the harassment.

18. On November 22, the following day, Ms. Terry called Mr. and Mrs. —- to tell them
she had finished her investigation of the sexual harassment and invite them in for a
meeting to discuss her findings. The ii met with Ms. Terry later that day. Ms.
Terry stated that she had spoken with Christian and his mother and made a cavalier
statement that the situation appeared to be a “boy-girl thing.” She then told the |
chat may have engaged in sexual behavior that her parents were unaware of. Ms.

Terry also explained that she had been able to recover the $50 that Christian extorted

from , and jokingly told Mrs. RB that she needed to return the money to her

before she spent it herself on Christmas shopping. Jt appeared to Mrs. that the

incident was not taken seriously and that Ms. Terry was insinuating that was

promiscuous. There is no indication that Ms. Terry or other Rachel Carson

administrators ever reported the incident of extortion to a Rachel Carson school resource |

officer. |

 

19. During the November 22 meeting, Ms. Terry suggested that are a back stairway to
certain classes so she would not pass Christian in the hallways, and said she would direct
teachers to be vigilant for 8th graders or other students who may be around Say s
locker.

20. Despite developing a plan that, if executed properly, might have helped to protect fal
the protective and preventive steps that were actually taken were inadequate and failed to
eliminate the hostile environment. There is no indication ihat ds teachers were
informed about the sexual harassment. The school’s own account of its response fails to
indicate that the situation was ever discussed with 's teachers, There are emails
between teachers which discuss setting up a meeting some time after Thanksgiving to
discuss (no reason is given), but there is no indication that there was any follow-
through after the holiday. An email, a copy of which is attached as Exhibit C, indicates
that at least one of ’ teachers was not informed of the sexual harassment until as late
as February 10, 2012. Adon Al's? locker was not changed as of December
1, 2011, nearly two weeks after the first meeting with the school, despite the
school’s assurance that she would have a new locker assignment after Thanksgiving.
Even when as assigned a new locker, it was in a corner not easily visible, such
that a school administrator or teacher would be unable to see if she was being
harassed. In December, was slapped in the P.E. room, near her new locker, by the
female student whom the had identified as the reason for Gis need to change
P.E. locker locations. Furthermore, PHB offered to identify in the yearbook the
unknown students commenting on her sexual activities, but the school did not let

57841523v3

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 10 of 41 PagelD# 355

21.

22

23.

24,

25,

26.

 

pursue this course of action. Rather, the school suggested tha oe identify these
students by following them to class; a plan that Ee: not comfortable with.

In carly December, the sex-based name calling and rumors continugd, a dFBbegan
receiving death threats at school. Students also now began to label a “snitch,”
Numerous students, including those she did and did not know, approached (ijn the
hallways and made statements such as “Christian wants to kill you” and “Christian wants
fo shoot you.” Mrs. ee requested to meet with Rachel Carson administrators.
During the meeting, she explained the death threats and the continuing harassment. Mrs.
GER suggested that a guidance counselor shadowSiglligin the hallways because of the
threats, which the school agreed to do for a couple of weeks. Although Mrs.
informed the school that the shadowing had helped the situation, it was discontinued after
two days. Mrs. BER cated the school to ask why the shadowing had stopped. Ms.
Humphrey protested at first that the school did not have the time or the manpower to be
able to shadow but then agreed that the school would shadow {fii vhenever
possible. The schoo! told her that the shadowing would continue, but in fact it did not.
Wace asking friends to escort her in the hallways.

_ In late January 2012, the sexual harassment escalated. The rumors that | was a
lesbian and bisexual and rumors about her sexual activity continued. At one point, one of
Christian’s friends pushed her to the ground and called her sexually explicit names.

In the months of December 201 1 and January 2012, only one Rachel. Carson
administrator, specifically Mr. Hudson, followed up with and when he did, it was
done only once, informally in the hallway with many other students around.

On January 27, 2012, Basen an email to Rachel Carson’s principal, August Frattali, in
which she recounted the “sexual harassment, physical harassment, [and] name-calling”
she had experienced and suggested that Rachel Carson implement a program to stop
bullying. A copy of WE: email to Mr. Frattali is attached as Exhibit D.

That same day, Mrs. BEB sc cuested another meeting with administrators, Mr. Frattali
did not attend the meeting, which was later that day, but Mr. Hudson attended the
meeting along with Tam Ballou, an assistant principal. The meeting focused only on the
issue 0 rs concern that she was getting pulled out of class in a non-discrete manner
and that other students were calling her a snitch. Mr. Hudson and Ms. Ballou said that
they did pot know what else the school could do to help = and Ms. Baliou suggested
that seck help outside of the school in the form of a bullying and anxiety support

group.

On February 8, | a in the cafeteria and a male student she did not know calied her
a “douchebag,” “asshole,” and “bitch.” The next day, the same student, again in the
cafeteria, called eit same vulgar names. When Ii) defended herself and repeated
what he had said to her, a teacher nearby overheard and told to stop being rude.
When explained the situation, the teacher said “we can take it to the
administration.” readily agreed to take it to the administration, in the hope of

-6- -

5784 1523v3

 

 

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 11 of 41 PagelD# 356

27.

28,

29,

30.

31.

having someone actually listen to her and believe her. The teacher ultimately dropped
the issue, however, and walked away. A copy of the email from Mrs. to
Principal Frattali recounting these events is attached as Exhibit E.

On February 5 reported additional death threats to administrators. As a result of

reporting those threats, Ms. Ballou called Mrs. to explain that there was
“another incident” with ecciving threats. Ms. Ballou told Mrs. eae: would
have to wait until the next week to investigate the incident or discuss it further, because
Ms, Ballou was leaving the school soon for the day, and told her that the threats were
‘just something kids say.” Unsatisfied with this response, the ARMBB picked | up
from school early to ensure her safety.

On February 10, Mrs. BB enaited Principal Frattali, voicing her dismay at the
school’s mishandling of the investigation into the sexual harassment, its ineffective
implementation of protective measures, and its failure to eliminate a hostile educational
environment. She notified the school that, at the recommendation of = s doctor, she
was pulling a of school and demanded Homebound Instruction for the remainder
of the academic year, depriving or at least limiting her participation in and benefits from
many of the school’s programs, both academic and extracurricular. See Ex. E.

On February 10, Mrs. mailed Superintendent Jack Dale to discuss the sexual
harassment to which was subjected and the school’s inadequate response, She was
referred to Assistant Superintendent Fabio Zuluaga, who she emailed on February 13 to
request a meeting. She met with Dr. Zuluaga on February 16, and he assured her that he
would investigate the school’s actions.

Over four months later, in June 2012, Mrs. GB enaitea Dr. Zuluaga asking for a
status update on his investigation. On June 29, Dr. Zuluaga responded that “the incidents
of harassment, inappropriate touching, and other bullying could not be verified” by
school officials. He maintained that appropriate administrative action was taken in all
cases.

There is a social worker who works at Rachel Carson who is trained to deal with bullying
and sexual harassment. Despite the existence of this resource, eg and her family were
never informed of the social worker’s existence. They only learned that she worked at
the school ance as removed from school, in February 2012. Nor wag the social
worker informed of ’s situation; she expressed surprise to Mrs. hen she
first learned of the harassment in February while setting up Homebound Instruction for

32. There is also a school psychologist who works at Rachel Carson who is trained to deal

with bullying and sexual harassment. Despite the existence of this resource, Sagmend
her family were never informed of the school psychologist’s existence. They only
learned that she worked at the school in February 2012.

5784 1523v3

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 12 of 41 PagelD# 357

33. The Fairfax County Schools’ website page on student bullying and harassment defines
harassment as something that “involves emotional abuse and includes verbal or physical
threats, physical assaults, bullying and theft of property.” It defines sexual harassment
as “unwelcomed advances, requests for sexual favors, and other verbal or physical
conduct of a sexual nature” and defines hostile environment as “unwelcomed conduct
that interferes with a student’s schoal performance or creates an intimidating, hostile,
offensive environment or atmosphere.” It requires schools to report any suspected
discrimination or harassment to the Office of Equity and Compliance. The webpage is
available at
hitp://wonw.fops.edu/dss/ips/ssaw/violenceprevention/bullyinginfo/harassment.shtm] and
a copy is attached as Exhibit F. * There is no indication, based on Mr. and Mrs.
communications with the school and s FERPA file, that the schoo! ever reporte

*s harassment to the Office of Equity and Compliance, in violation of FCPS policy.

34. The Fairfax County Schools’ website page on student bullying and harassment also lists a
“Coordinator,” Clarence Jones, as the point of contact. According to the website, he
works in the Student Safety and Wellness Office. See Ex. F. The SRB were never
made aware of the existence of this office or Mr. Jones, even though it appears from
Fairfax County publications that his position exists to handle cases exactly like Ds.

35. Asa result of the sexual harassment, the sexual assault, and the school’s inability to
eliminate a hostile environment, was diagnosed with depression, anxiety, and post-
traumatic stress disorder (PTSD), currently sees a therapist three times a week, and was
prescribed and is taking anti-depressants. Copies of two notes from ys doctors in
support of her request for Homebound Instruction due to these conditions are attached as

Exhibits G and H. was also evaluated by an FCPS psychologist on or around July
19, 2012, and the cligibility committee determined that based o ’s diagnosis of
depression, PTSD, and current difficulty with social interactions, suffers from an

emotional disability and qualifies for an Individualized Education Program (TEP).

36. In addition to a decline ins mental state, the hostile environment caused a decline
ins grades, and led her to drop out of school-sponsored activities, Once an honor

roll student, arted petting Cs and Ds in classes in which she previously excelled.
In fact, one teacher told Mrs. that ’s work had been inconsistent, “ranging
from exceptional performance to mediocre.” Additionally, did not feel comfortable

staying after school and thus was unable to partake in extracurricular activities that she

 

2 The FCPS policy actually misstates the scope of the law, saying: “When bullying or harassment ... includes
gender and sexual harassment of gay, lesbian, bi-sexual, and transgender individuals it is considered a violation of
federal anti-discrimination laws enforeed by the Office of Civil Rights.” Ex. F. But Title 1X prohibits sexnal
harassment and gender-based harassment regardless of the actual or perceived sexual orientation or gender identity
of the victim. Nevertheless, Rachel Carson administrators would have had no reason to know or assume (iy s
sexual orientation and thus, even according to its misstated policy, the school should have reported the suspected
harassment to the Office of Equity and Compliance. The policy goes on to state: “Schools where such behavior is
reported will take immediate action to investigate, and if discriminatory behavior has occurred will take action to
end the harassment, to eliminate any hostile environment and its effects, and to prevent the harassmeut from
recurring.” fel ,

5784 1523v3

 

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 13 of 41 PagelD# 358

would have pursued but for the sexual harassment and the school’s mishandling of the
investigation, including tennis, Model United Nations, drama, and dance club.

LEGAL ALLEGATIONS

37,

38,

39.

40.

Al.

42.

As outlined in the Factual Allegations above, Rache! Carson failed in its obligations
under Title [X to conduct a thorough investigation of a: allegations of sexual
harassment and remedy the hostile educational environment caused by such harassment,

Title IX provides in pertinent part that:

No person in the United States shall, on the basis of sex, be
excluded from participation in, be denied the benefits of, or be
subjected to discrimination under any education program or
activity receiving Federal financial assistance. 20 U.S.C. §
L681 (a).

Sexual harassment is a form of sex discrimination prohibited under Title IX. Sexual
harassment is defined broadly to be “unwelcome conduct of a sexual nature.” Sexual
harassment can include “conduct such as . . . making sexual comments, jokes, or
gestures; .. . calling students sexually charged names; [or] spreading sexual rumors; . .
U.S, Department of Education, Office for Civil Rights, Dear Colleague Letter:
Harassment and Bullying, at 6 (Oct. 26, 2010), available at
htto://www?.ed.gov/about/offices/list/ocr/letters/colleague-201010.pdf (hereinafter
“Dear Colleague Letter on Harassment and Bullying”).

A school district may violate Title [X and its implementing regulations when “peer
harassment based on... sex . . . is sufficiently serious that it creates a hostile
environment and such harassment is... not adequately addressed by the school.” Dear
Colleague Letter on Harassment and Bullying, at 1.

The Supreme Court has held that peer-on-peer sexual harassment “creates a hostile
environment if the conduct is sufficiently serious that it interferes with or limits a
student’s ability to participate in or benefit from the school’s program.” Davis v. Monroe
County Bd. of Ed., 526 U.S. 629, 651 (1999). Determining whether the sexual
hacassment creates a hostile environment depends on a “constellation of surrounding
circumstances, expectations, and relationships.” Jd.

The OCR has identified relevant factors to consider, including (a) the degree to which the
conduct affects the student’s education— including a decline in grades as well as mental
or emotional stress; (b) the type, frequency, and duration of the conduct; and (c) the age
and sex of the harasser(s) and harassed. See U.S. Department of Education, Office for
Civil Rights, Revised Sexual Harassment Guidance: Harassment of Students by School
Employees, Other Students or Third Parties 6- 7 (Jan. 2001), available at
http://www2.ed.gov/about/offices/list/ocr/docs/shenide.pdf (hereinafter “Revised Sexual
Harassment Guidance”).

 

37841523v3

 

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 14 of 41 PagelD# 359

OCR has explained that off-campus harassment is also relevant to determining whether a
hostile environment was created: “[b]ecause students often experience the continuing
effects of the off-campus sexual harassment in the educational setting, schools should
consider the effects of the off-campus conduct when evaluating whether there is a hostile
environment on campus.” U.S. Department of Education, Office for Civil Rights, Dear
Colleague Letter: Sexual Violence, at 4 (Apr. 4, 2011), available at
hitp:/Awww?2.ed.covw/about/offices/list/ocr/letters/colleague-20 1 104.pdf (hereinafter
“Dear Colleague Letter on Sexual Violence”)

43. According to the OCR, a hostile environment can be created if the conduct:

[T]akes place throughout the school, or if the taunts are made by a
number of students. The more severe the conduct, the less the need
to show a repetitive series of incidents; this is particularly true if
the harassment is physical. For instance, if the conduct is more
severe, ¢.g., attempts to grab a female student’s breast .. . it need
not be as persistent to create a hostile environment, See Revised
Sexual Harassment Guidance, at 6 (emphasis added).

The sexual harassment directed towards Bes both pervasive and severe enough to
create a hostile environment according to the OCR. The OCR Guidance also notes that
younger students are more likely to be intimidated if the sexual harassment conduct is
coming from an older student. See Revised Sexual Harassment-Guidance, at 7.

As detailed above in the Factual Allegations, in addition to a decline in her prades, Ea
suffered severe mental and emotional distress, including depression and anxiety, and was
diagnosed with PTSD. The stress related to the sexual harassment and the school’s
inadequate measures to protect her caused to miss at Jeast ten days of school
between November 21, 2011 and February 10, 2012. WB inaly reached a point when
she could no longer be in school, and at the recommendation of her doctor, she received
Homebound Instruction. Additionally, on July 19, 2012 an FCPS psychologist
determined that iy had an emotional disability and was eligible for an Individualized
Education Program (EP).

44, Title IX requires schools to take specific steps in response to allegations of sex
discrimination. If a school knows or reasonably should know about student-on-student
harassment that creates a hostile environment, Title IX requires the school to take
immediate action to eliminate the harassment, prevent ifs recurrence, and address its
effects. See Dear Colleague Letter on Sexual Violence, at 4.

45. When a harassed student, his or her parent, or a third party files a complaint or otherwise
requests the school’s assistance in dealing with harassment, the schoo] “must promptly
investigate to determine what occurred and then lake appropriate steps to resolve the
situation.” Dear Colleague Letter on Sexual Violence, at 4. Specifically, if the schoo!
finds that a student is being sexually harassed, it must “take immediate action to
eliminate the harassment, prevent its recurrence, and address its effects.” Id. Ifa school
has notice but “fails to take prompt, effective action,” then “the school’s own inaction has

-10-
57841523¥3

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 15 of 41 PagelD# 360

46,

AT.

48.

Ad.

permitted the student to be subjected to a hostile environment that denies or limits the
student’s ability to participate in or benefit from the school’s program on the basis of
sex” Revised Sexual Harassment Guidance, at 12.

if the investigation reveals that harassment has occurred, the school must take prompt and
effective steps “reasonably calculated to end any harassment, eliminate a hostile
environment if one has been created, and prevent harassment from occurring again.” Id.
at 15; see also Dear Colleague Letter on Harassment and Bullying, at 2. Appropriate
steps to end harassment will depend on the circumstances, but may include providing
counseling to the target and/or harasser(s), taking disciplinary action (and/or escalating
consequences) against the harasser(s), providing special training for the school
community, disseminating information, issuing new policy statements, or taking other
steps designed to clearly communicate the message that the school does not tolerate
harassment and will be responsive to any student who reports the conduct. See Revised
Sexual Harassment Guidance, at 16; Dear Colleague Letter on Harassment and Bullying,
at 3. OCR has said that:

A school {} may be required to provide additional services to the
student who was harassed in order to address the effects of the
harassment, particularly if the school initially delays in responding
or responds inappropriately or inadequately to information about
harassment. Dear Colleague Letter on Harassment and Bullying,
at 3 (emphasis added).

Such “additional services” may include grade changes, allowing a student to re-take a
course, providing tutoring, making tuition adjustments, offering rembursement for
professional counseling, or taking “other measures that are appropriate to the
circumstances.” Revised Sexual Harassment Guidance, at 16-17.

Possible remedies that schools should consider include, but are not limited to, escorting,
so the student can move safely between classes and providing counseling services. See
Dear Colleague Letter on Sexual Violence, at 16.

To comply with Title IX, the school must conduct an adequate, reliable, and impartial
investigation and adjudication of complaints, including the opportunity for both parties to
present witnesses and other evidence; designated and reasonably prompt time frames for
the major stages of the complaint process; an assurance that the school will take steps to
prevent recurrence of any harassment and to correct its discriminatory effects on the
complainant and others, if appropriate. Dear Colleague Letter on Sexual Violence, at 9.

Hie

5784 1523y9

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 16 of 41 PagelD# 361

RELIEF REQUESTED

 

 

a. The Washington, D.C. OCR investigate Rachel Carson Middie School, a Fairfax
County Public School (“FCPS”), to determine whether it is allowing |
discrimination on the basis of sex under its education program. See 42 U.S.C. § |
168 1a). ,

 

b. The Washington, D.C. OCR take all necessary steps to remedy any unlawful
conduct identified in its investigation or otherwise on the part of Rachel Carson as
required by Title [X and its implementing regulations. 34 C.F.R. § 106.3(a).

 

c. If any violations are found, the Washington, D.C. OCR secure an assurance of
compliance with Title IX from FCPS, as well as full remedies for the violations
found. See U.S. Department of Education, Office for Civil Rights, OCR Case
Processing Manual § 304 (Jan. 2010), available at
http://www?.ed.goviabout/offices/listiocridocs/ocrcpm.html#l_8 (setting forth
guidelines for resolution agreements).

d. The Washington, D.C. OCR monitor any resulting agreements with FCPS to
ensure that compliance with Title IX is achieved.

Respectfully submitted,

@ Qeauhs (iA

Fatima Goss Graves

Lara S. Kaufmann

Devi M. Rao

National Women’s Law Center
11 Dupont Circle, NW, Suite 800
Washington, D.C. 20036

Date: August 6, 2012

-|2-
57841523¥3
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 17 of 41 PagelD# 362

Exhibit “B”

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 18 of 41 PagelD# 363

(NATIONAL
WOMEN'S
iLAW CENTER

EXPANDING FHE POSSIBELEITIES

 

Novernber 1, 2012

Via Email Josie. Evola@ed.gov and Samatha.Shofar@ed gov
and US. Postal Service

Josie Evola

Samantha Shofar

U.S. Department of Education
Office for Civil Rights
Region XI

400 Maryland Avenue, SW
Washington, DC 20202-1475

Re: OCR Docket No. 11-12-1529
Dear Ms. Evola and Ms. Shofar:

On August, 6, 2012, the National Women’s Law Center filed a complaint with

OCR. on behalf of our client, ns and ber minor daughter, nae
regarding ’s treatment at Rachel Carson Middle School (“the school”) in the Fairfax
County Public School system (“FCPS”). OCR opened its investigation on September 19,
2012. We write to provide additional information that may assist with your investigation

and to elaborate on the remedies necessary to make our client whole, which should be
part of any resolution of this matter,

FCPS's failure to investivate Bella’s rape by fellow student

As noted in the initial complaint, Christian Kornegay forcibly sodomized, on
or about November 9, 2011 after she was dropped off by the school bus. tried to
ran away from Christian, but he caught her and raped her in the bushes of a private yard
next to a house adjacent to the bus stop. Christian threatened to i is family if she
told anyone. Consistent with the behavior of many sexual assault victims, initially
did not report the rape to her parents, the school, or the police,’

 

’ According to the Bureau of Justice Statistics, between 2006 and 2016 nearly two-thirds (65%) of rapes
and sexual assaults were not reported to the police. More than one-quarter of unreported rapes or sexual
assaults were not reported because the victim was afraid of reprisal or getting the offender in trouble. See
U.S. Department of Justice, Office of Justice Programs, Bureau of Justice, VICTIMJZATIONS NOT
REPORTED TO THE POLICE, 2006-2010, at 4 (Aug. 2012), available at
http-//www.bjs.gov/content/pub/pdi/vnrp0610 pdf

With the law on your side, great things are possible.

1} Dupont Circle AVY mw Suite 890-2 Washington, OC 20036 9 202.508.5780 @ 202.5885 145 Fax e vrasvanc arg

 

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 19 of 41 PagelD# 364

On or about March 1, it was discovered through therapy that Ee was raped.
The following morming, Friday, March 2, 2012, the | filed a police report. The
police officer taking the report “escalated” the case to the sex crimes division. On
Monday, March 5, 2012, the 9g met with Detective Chambers, who was assigned
to the case, at the Child Help Center of Fairfax County and underwent a medical
evaluation,

   
   

 

Nurse Diane Burkart, one of the nurses who conducted the Sexual Assault Nurse
Examiner (SANE) evaluation, took JER to a: bedside and showed BD win a
magnifying camera where Nurse Burkart identified contusions in s anus. Nurse
Burkart told at the initial injury looked like it had tried to heal over several times
and that the results of the evaluation corroborated >s story of anal penetration.
recounted to Nurse Burkart that she had seen blood in the back of *s underpants the
prior fa} while doing laundry, but had assumed it was related to menstrual bleeding. The

do not have documentation of the results of the evaluation because Nurse
Burkart told hat she was not allowed to release them.

On Tuesday, March 6th, Detective Chambers met with the principal of the school,
August Frattali, fo discuss the police investigation into the rape. On March 7, aap:
physician recommended to the school that she remain in homebound instruction through
the end of the school year, stating “The boy who perpetrated this crime plus many of his
friends who assisted him remain in Rachel Carson middle school. This is not a safe
environment for her to return to mentally/emotionally” (Exhibit H to Complaint).

In a June 29, 2012 letter from FCPS Assistant Superintendent Zuluaga to Ms.

ECPS acknowledged that in March 2012 it learned that the gH nad filed a

police report alleging that was raped outside of school by another student. FCPS

admitted that it relied on the police’s investigation of the allegations. It took no steps to

either independently investigate the allegations or put measures in place to ensure that

could return to a safe and supportive school environment. Unfortunately, PCPS
failed to understand its obligations under Title TX.

First, the fact that the assault occurred off school grounds does not necessarily
relieve the school of its obligation to investigate. As OCR explained in its April 2011
Dear Colleague Letter:

Schools may have an obligation to respond to student-on-student sexual
harassment that initially occurred off school grounds, outside a school’s
education program or activity... . Because students often experience the
continuing effects of off-campus sexual harassment in the educational
setting, schools should consider the effects of the off-campus conduct
when evaluating whether there is a hostile environment on campus. For
example, if a student alleges that he or she was sexually assaulted by
another student off school grounds, and that upon returning to school he
or she was taunted and harassed by other students who are the alleged

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 20 of 41 PagelD# 365

perpetrator’s friends, the schoal should take the earlier sexual assault into
account in determining whether there is a sexually hostile environment.’

Thus, as soon as it learned about the off-campus rape, FCPS should have reassessed the
harassment Eee had already reported at the hands of Christian and his friends—and its
response to the harassment—in light of its newfound knowledge of the assault. Instead, it
did nothing.

 

Further, the fact that police, as opposed to the KEERIR) initially reported the
assault to the school does not absolve the school of its duty to investigate the allegations
of harassment: “Regardless of whether a harassed student, his or her parent, or a third
party files a complaint under the school’s grievance procedures or otherwise requests
action on the student’s behalf, a school that knows . .. about possible harassment must
prompily investigate to determine what occurred and then take appropriate steps to
resolve the situation.”

Finally, contrary to FCPS’s position. in its Jetter to Vs the outcome of
the police investigation has no bearing on the school’s Title IX obligation to conduct an
independent investigation using the preponderance of the evidence standard. The April
2011 Dear Colleague Letter provides that:

Police investigations may be useful for fact-gathering; but because the
standards for criminal investigations are different, police investigations or
reports are not determinative of whether sexual harassment or violence
violates Tithe 1X. Conduct may constitute unlawful sexual harassment
under Title IX even if the police do not have sufficient evidence of a
criminal violation. In addition, a criminal investigation into allegations of
sexual violence does not relieve the school of its duty under Title [X to
resolve complaints promptly and equitably.“

In short, FCPS utterly failed in iis obligation to promptly investigate m: allegation of
sexual assault,

Police Investivator’s Conflict of Interest

As noted above, regardless of the outcome of the police investigation, the school
had its own duty to investigate. Moreover, in this case in particular, an independent
investigation by the FCPS Title [X Coordinator was especially necessary due to ihe
police investigator’s potential conflict of interest.

Detective Frederick Chambers of the Fairfax County Police was assigned to
investigate s allegations of harassment. He currently works in the Child Abuse

 

2 U.S. Dep’t of Educ., Office for Civil Rights, Dear Colleague Letter: Sexual Violence 4 (Apr. 4, 2011),
available at http:/}www?.ed.2ov/about/offices/list/ocr/letters/colleague-201 104.pdf (emphasis added).

3 fd. Cemphasis added)

4 Id. at 10 (emphasis added).

 

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 21 of 41 PagelD# 366

Squad of the Major Crimes Division. However, until recently, Chambers was the School
Resource Officer at the school.” During his tenure at the school, Chambers arranged for
Principal Frattali to ride in a police helicopter, and Principal Frattali has praised
Chambers for his work at the school.® The school’s staff repeatedly nominated Chambers
for a local award that he finally won after four years at the school.’ Chambers’ close
connection with the school and its staff raises questions as to his ability to conduct an
unbiased investigation regarding allegations of a violent sexual assault by a student at the
award-winning’ school.

 

Remedies

 

In addition to the policy changes that would bring FCPS into compliance with
Title IX, FCPS must reimburse the for the quantifiable costs the family has had
to bear—and will continue to beap—ag.a result of FCPS’s discriminatory treatment. As a
result of the sexual havassrnert ll experienced and FCPS’s failure fo adequately
investigate and stop the conduct, the have, to date, incurred approximately
$12,006 in therapy, medical! bills, and treatment programs to deal witl rs diagnosed
depression, anxiety, and post-traumatic stress disorder, As treating doctor estimates
she will need to continue treatment for at least two more years.

 

Furthermore, Ey: parents will likely expend significant costs in providing

ea. an appropriate educational environment. At the recommendation of Ps
psychologist, is still receiving homebound instruction through FCPS, but the
hope will be well enough to transition back to school soon. However, as

confirmed by the FCPS psychologist, when ag returns to school she should be in
classes with no more than gight fo ten students. The Ea believe that the FCPS
system cannot | with an appropriate learning environment, and beginning
next semester they hope to sen to a small, academically-rigorous private school for
her last semester of middle school and high school—a total of 4.5 years of education at
significant cost.

Finally, the : ie endured a great deal of emotional distress based on the
events that are the subject of this complaint, both at the time those events occurred, and
since that time. To remedy the distress and humiliation i her family suffered
because of FCPS’s actions, they request that FCPS apologize to Band issue a press
release explaining the agreement it has come to with OCR and its willingness, moving
forward, to address bullying, sexual harassment, and sexual assault.

 

5 See Fairfax County Virginia, School Resource Officers Prepare for Back-to-School, at

http:/Awenv. fairfaxcounty.cov/police/topics/08 1909sro.him (last visited Nov. 1, 2012).

® See News Release, Fairfax County Public Schools, Fred Chambers Named FCPS 2009 Distinguished
SRO (May 27, 2009), at hitp://commuyeb.feps.ed o/newsreleases/newsrelease.cfm?newsid= 1185.

7 See Mike DiCiccio, Officer Educates While Enforcing: Rachel Carson Afiddle School Policeman Named
Schaol Resource Officer of the Year, HERNDON CONNECTION, June 10, 2009, available at
hitp://connection.membershipsoftware.org/article.asp?article=329547&paper“66éecal=| 04

* See Fairfax County Public Schools, Carson Middle School Profile, af

http://commweb,feps.edu/school profite/profile.cfm?profile_id=171 {last visited Nov. 1, 2012).

4
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 22 of 41 PagelD# 367

Moreover, the National Women’s Law Center is a non-profit organization that has
taken on representation of the Complainant pro bono and has put in a significant amount
of time working to resolve this matter over the course of the last six months, including
attorney time in drafting the complaint, phone calls, and a meeting with FCPS. We have
complete documentation of our time spent and expenses, and will make them available to
OCR upon request,

New Facts Regarding Bella's Harassment
violence toward has come out in therapy. The [MMR have not reported this

information to the police or to FCPS, as they are not sure ao
interviewed regarding the newly-discovered incidents.

Over the oa couple of months, additional information about Christian’s sexual

 
 

Ris ready yet to be

ee has explained that the rape reported in early March was one of multiple anal
rapes occurring off-campus during a period between approximately November 1, and
November 17, 2012. In more than one of these instances, Christian used a knife to
frighten and intimidate | He cut her on her forearms and the top of her inner thighs,
near her groin. P| was able to hide the cuts and sears under long sleeves because it
was fall. She was afraid that Christian would kill her or her family if she told anyone, as
he had threatened to do.

ako doko

If you have any questions, please contact either of us at (202) 588-5180 or
nchaudhry@nwlc.org and Ikaufmann@nwie.org. Thank you so much for your prompt
attention to this matter.

Sincerely,

“VM Dt.

- Gp Qyrahvat—

 

Neena Chaudhry Lara S. Kaufmann

Senior Counsel & Senior Counsel & Director of

Director of Equal Opportunities for Athletics Education Policy for At-Risk
Students

 

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 23 of 41 PagelD# 368

Exhibit “C”

 

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 24 of 41 PagelD# 369

Voluntary Resolution Agreement
Fairfax County Public Schools
OCR Complaint No. 11-12-1529

This Resolution Agreement (Agreement) resolves a sexual harassment allegation raised in a
complaint filed on September 19, 2012, with the U.S. Department of Education, District of
Columbia Office for Civil Rights (OCR) against the Fairfax County Public Schools (Division),
specifically the Rachel Carson Middle School (the School), The National Women's Law Center
filed this complaint on behalf of a parent (Complainant) and her daughter (the Student) alleging
that the Division discriminated against the Student on the basis of sex during 2011-2012 school
year when it failed to promptly and appropriately respond to notice that the student was being
sexually harassed by students at the School. OCR recognizes that the Division has taken several
actions that reflect a good-faith effort fo satisfy the requirements and the spirit of Title IX of the
Education Amendments of 1972. This Agreement docs not constitute an admission by the
Division of any violation of Title [X of the Education Amendments of 1972 (Title 1X), or any
other law enforced by OCR. Further, OCR has made no determination that the Division has
violated Title LX or any other law enforced by OCR, and full implementation of this Agreement
by the Division resolves the allegations in OCR Complaint No. 11-12-1529.

With the understanding that this Agreement does not constitute and is not to be interpreted as any
acknowledgement or admission of noncompliance with applicable law or liability on the part of
the Division or its employees, this Agreement has been entered into in order to reach a more
prompt resolution and to help ensure the Division’s existing and future compliance with Title IX
of the Education Amendments of 1972 (Title [X). This Agreement, when fully implemented,
will resolve the issue(s) contained in the complaint.

STUDENT AND COMPLAINANT PROVISIONS

l. The Division will reimburse the Complamant for certain specified, reasonable, actual
otherwise unreimbursed out-of-pocket costs incurred for the Student’s receipt of private
counseling and certain other services which Coniplainant maintains have been incurred to
address issues related to the sexual harassment alleged in the Complaint. The date,
provider, nature, and amount of each of these expenses is specified in Addendum I to this
Agreeinent It is specifically agreed and understood that this payment does not constitute
any admission or agreement by FCPS of Hiability, or that these costs are related to any
actions or omissions of FCPS or its employees, It is further understood and agreed that -
FCPS has agreed to pay these costs solely in a good faith effort fo resolve this complaint,
and that any such payment is not intended to be admissible in any legal proceeding.
These costs, according to the affirmative represontations of the Student's parents to OCR
and OCR’s independent verification of documentation as to the nature, date, and
provider of the services, and amount and proof of actual payment from the Complainant,
consist of:

 

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 25 of 41 PagelD# 370

Page 2 of 12 -OCR Complaint No. 11-12-1529

a. Counseling services received, including inpatient counseling, that Complainant
maintains are related to sexual harassment alleged in the complaint, incurred from
November 21, 2011 through March 1, 2013. The total amount of reimbursement
for these charges will equal $5,750, as provided in Addendum 1, and will not
include any future medical or counseling costs.

b. Certain other services during the period from-February 10, 2012 through March 1,
2013, during the traditional school year while the student was on homebound,
The total amount of reimbursement for these charges will equal $2,131.70, as
provided in Addendum 1, and will not include any future costs.

REPORTING REQUIREMENT: Within 90 days of the signing of this Agreement, the
Division will provide OCR with documentation showing that it has complied with this
section of the Agreement.

2. Within 10 calendar days of the date of this agreement, the Division will notify the
Complainant in writing that:

a. It is reviewing its determinations regarding whether a sexually hostile
environment occurred while the Student was enrolled at the School during the
2011-12 SY,

b, It is inviting the Student to return to school in the Division and will ensure,
through the pupil placement process, that the Student has the opportunity to be
entolled at a school at which none of the alleged harassers who have been
identified by OCR to counsel for the Division is enrolled. Since the Student was
receiving services under an IEP at the time she withdrew from the Division, the
Division will timely reevaluate the Student and, if appropriate, offer a new IEP
and educational placement. Pending that recvaluation, the Student will receive
educational services pursuant to her last agreed-upon TEP dated August 29, 2012.
Should the Student and Complainant seck pupil placement at a school other than
the Student’s then-current base school pursuant to FCPS Reg. 2230.12, part VV,
the Division will make all reasonable efforts to accommodate such a request, and
if unable to accommodate the Complainant’s placement request will provide
documentation to OCR of the reason therefor. In its notice to the Complainant,
the Division will also include an offer to the Complainant to provide interim
measures while the Division is reinvestigating the alleged sexual assault, if the
Student is attending a Division school during such period, such as ensuring that
the Student is separated from the alleged harassers and designating a school
employee to provide daily check-ins with the Student to ensure that she feels
comfortable and to whom she can report any concerns of harassment.

c. The Division’s Title IX Coordinator will ensure that an adequate safety plan is put
in place and implemented for the Student.

REPORTING REQUIREMENT: Within 15 calendar days of the date of this
agreement, the Division will ptovide OCR with documentation of the notice fo the
complainant required in this provision.

 

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 26 of 41 PagelD# 371

Page 3 of 12 - OCR Complaint No. 11-12-1529

Should the Complainant decide to return to a school in the Division, within 15 calendar
days of the Student’s return, the Division will provide OCR a copy of a safety plan for
the Student with the name and title of each individual responsible for implementing cach
part of the plan.

 

3. Within 60 calendar days of the date of this agreement, the Division will conduct a prompt
and equitable further investigation of the alleged sexually hostile environment at the
- School while the Student was enrolled at the School during the 2011-12 SY. The
Division’s investigation will include a review of the alleged sexual assault at issue in the
instant complaint, the opportunity for the Student and her parent to present witnesses and |
other evidence, a review of the disciplinary file for cach accused student to determine ,
whether other students have made allegations of unwelcome conduct of a sexual nature
against the accused, an interview of each of the accused students, and interviews of all
witnesses; will be documented; and will be maintained in a central database or location
within the Division (see item 3.¢. of the Policies and Procedures section below). The
review will take into account all allegations of unwanted conduct of a sexual nature, such
as spreading sexual rumors or sexual name-calling, and will include a determination as to
whether the alleged sexual assault contributed to the alleged sexually hostile environment
at the School. The Division will provide written notice to the parties of the outcome of
the investigation and the steps it will take to prevent the recurrence of any discrimination
and to correct any hostile environment created at the School.

 

 

REPORTING REQUIREMENT: Within 15 calendar days of the conclusion: of ‘its
investigation, the Division will provide OCR with documentation of its investigation
including interview notes, investigative reports, written findings, and records of any
corrective action taken, including any disciplinary action,

4. Within 15 calendar days after OCR approves the Division's investigation and any
proposed remedies (such as counseling or discipline for the accused harasser or
counseling or compensatory education for alleged victim), the Division will provide
written notice to the parties of the outcome of the investigation and, i appropriate, of any
steps it will take to prevent the recurrence of discrimination and to correct the hostile
environment created at the School.

REPORTING REQUIREMENT: Within J5 calendar days of the notice provided
to the Complainant, the Division will provide OCR a copy of the written notice,

ANTLHUARASSMENT STATEMENT

By September 2, 2014 or sixty days after the signing of this agreement (whichever occurs Jater),
the Superintendent will issue a statement, in a form including but not limited to the content in
Exhibit A, to all Division students, parents and staff via e-mail that will be posted in prominent
locations at the Division’s schools, and published on schools’ and the Division’s website, stating
that the Division does not tolerate acts of sexual or gender-based harassment. The statement will
encourage any student who believes he or she has been subjected to sexual or gender-based
harassment to report the harassment to the Division and note the Division’s cormmitment to
conducting 4 prompt investigation, The statement will inclide the appropriate contact
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 27 of 41 PagelD# 372

Page 4 of 12 - OCR Complaint No, 11-12-1529

information for the designated staff member to whom students and parents may report
allegations of harassment. The statement will indicate that counseling and educational resources
will be available to both students who are harassed and students found to have engaged in acts of
sexual or pender-based harassment; it will also warn that harassers may be disciplined including,
if circumstances warrant, suspension or expulsion. The statement will encourage students,
parents and Division staff to work together to prevent sexual and gender-based harassment. The
Division will distribute this statement in languages other than English, as necessary.

REPORTING REQUIREMENT: By September 17, 2014, the Division will provide a draft of
the anti-harassment statement to OCR for review and approval. Within 5 days of OCR’s
approval of the auti-harassment statement, the Division will issue the statement as required in the
iminediately preceding provision, and provide OCR with links to the policy posted on school and
Division web sites and documentation that parents, students and staff received the statement.

POLICIES AND PROCEDURES

ft, By August 31, 2014, or within 30 days of approval of its proposed procedures by OCR as
provided below, in consultation with the Mid-Atlantic Equity Center (MAEC) or another
OCR- approved consultant, who may be a staff member of the Division, with expertise in
addressing, sexual harassment and sexual violence in a K-12 setting (Equity Consultant), the
Division will review Regulations 4950.3 (Human Resources, Equity and Compliance, Sexual
Harassment), 4952.1 (Human Resources, Equity and Compliance, Investigation of
Complaints of Discrimination or Harassment Based on Race, Sex, Color, Religion, National
Origin, Age or Disability, and 2601 (Student Rights and Responsibilities) fo determine how
to appropriately reinforce that these regulations provide for prompt and equitable resolution
of allegations of sex discrimination, including sexual harassment and gender-based
harassment as required by Title EX, The Division will revise these regulations as necessary
or develop a new procedure applicable fo allegations of student-to-student sexual harassment
to, at a minimum, provide for:

a, The definition of sexual and gender-based harassment;

b. Notice and scope of the procedures, including who may file and who is subject to
the procedures;

ce. To whom an allegation of sexual or gender-based harassment should be
addressed, including name, title, and contact information;

d. Mandatory reporting by teachers, administrators, and staff of alleged sex

discrimination of which they become aware, including sexual harassment;

Reasonably prompt timeframes for all major steps in the procedure;

Adequate, reliable, impartial investigation;

Interim measures pending the outcome of an investipation;

Protection against retaliation;

Confidentiality;

An assurance that the Division will take steps to prevent the recurrence of any

sexual and gender-based harassment and correct its discriminatory effects on the

complainant, and others if appropriate, and eliminate any hostile environment,

h. Written natice to the parties of the outcome of the investi gation;

If the process includes an appeal, equitable appeal rights for the parties;

Tor erg mo

 

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 28 of 41 PagelD# 373

Page 5 of 12 - OCR Complaint No. 11-12-1529

j. The Name, title, and contact information at each school in the Division for the
individual designated to answer questions related to the Division’s Title IX policy
and procedures.

k. The Name, title, and contact information for the Diviston’s Title EX Coordinator.

REPORTING REQUIREMENT: No later than thirty days after the signing of this
agreement, the Division will provide OCR with its proposed procedure for review and
approval. oo - se

 

2. Within 30 days of OCR’s approval of the sexual harassment procedure as provided in item 1
above, the Division will widely publicize the policy and procedure by sending written
notification to students, parents, and employces; at the next regular printing of publications
directed at students and parents, publishing the policy and procedure; and posting a link to
the policy and procedure in an easily accessible Jocation on the Division’s web site. In so
doing, the Division will ensure that there is a clear explanation, including cross-referencing
related policies and procedures, for how a parent or student may file a complaint of sexual
harassment in the Division and what the procedure will be if a parent or student does so. |

 

 

REPORTING REQUIREMENT: Within 15 days of finalizing the policies and procedures,
and publicizing them pursuant to the preceding paragraph, the Division will submit to OCR
documentation that it has publicized these policies and procedures, including an email link to
its website evidencing publication of the policies and procedure and a copy of the written
notice to students, parents and employees,

3. By no later than sixty days after the signing of this agreement, in consultation with the
Equity Consultant, the Division will develop a written procedure for its staff on how to
investigate and respond to complaints of sexual and gender-based harassment. The
procedure will include:

a. The definition of sexual and gender-based harassment;

b, A clarification that mediation is not an appropriate approach for resolving complaints
of sexual and gender-based harassment unless it is mutually agreeable and. the
allegations do not involve complaints of assaults and other sexual violence;

c. A statement that the Division’s obligation to respond to complaints of sexual and

_ gender-based harassment does not change when the alleged student victim withdraws
or graduates from the Division; ,

d. ‘A process for investigating and documenting sexual and gender-based harassment
allegations, including how to conduct interviews with the atleged harasser, victim,
and other witnesses; the responsibility to keep the parties informed about the status of
the investigation; the implementation of any interim measures; the standard for
determining whether harassment occurred; and notifying the parties of the outcome;

e. A direction to follow the investigative procedure regardless of whether ihe alleged
harassment is also being investigated by a law enforcement agency, unless the fact-
finding process would impede the law enforcement investigation; in such cases the
Division will implement appropriate interim steps to provide for the safety of the
victim and the school community and the avoidance of retaliation; the Division will
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 29 of 41 PagelD# 374

Pape 6 of 12 - OCR Complaint No. L£-12-1529

promptly resume its Title IX investigation as soon as notifted by the law enforcement
agency that it has completed the evidence gathering portion of its proceeding;

{, A plan, outlining steps and associated time frames, for the creation of a centralized
database in the Division in which documentation of Division investigations and
outcomes of sexual and gender-based harassment allegations are compiled and
maintained (the Plan);

g. The creation of an interim system of centralized data coflection that documents
Division investigations and outcomes of sexual and gender-based -harassment
allegations. The Division will implement this interim system until the plan required
in provision 3.f. is fully implemented and the centralized database operational.

h. The steps necessary to ensure that the schoo! environment is free from harassment,
including disciplinary measures for the harasser, remedies for the victim (such as
counseling, expunging disciplinary records, tutoring services, and separating the
students), and environmental measures for the student body; and

i. The Division personnel (by name and title), including that of the Title IX
Coordinator, responsible for coordinating schools’ responses to complaints of sexual
and pender-based harassment,

REPORTING REQUIREMENT: By August 31, 2014, the Division will provide OCR
with its proposed Plan, referenced in Provision 3.£, and a description of its interim
system, referenced in Provision 3.g., for OCR’s review and approval.

REPORTING REQUIREMENT: By August 31, 2014, the Division will provide OCR
with its proposed procedure for OCR’s review and approval.

4. Within 15 days of OCR’s approval of the procedure, the Division will post this procedure
on its website and distribute this procedure to the Title LX Coordinator, all administrators,
and any individuals responsible for investigating and/or responding to sexual and gender-
based harassment complaints,

5. Immediately upon OCR’s approval of the Plan interim system referenced in Provision
1.g., the Division will begin implementation of the Plan and the interim system.

REPORTING REQUIREMENT: Within 30 days of OCR’s approval of the procedure,
the Division will provide documentation to OCR that it posted this procedure on its
website and distributed this procedure to the Title LX Coordinator, all administrators, and
any individuals responsible for investigating and/or responding to sexual and gender-
based harassment complaints.

REPORTING REQUIREMENT: Within 30 days of OCR’s approval of the Plan, and
every 60 days thereafter, the Division will provide OCR with a status update on
implementation of the Plan.

6. By August 31, 2014, the Division will ensure that its description of the Title Ix
Coordinator's responsibilities and training requirements, if it already has one, include, at
minimum, the coordination of investigations of all Title LX complaints, and regularly
developing and participating in activilies designed to raise awarencss in the Division’s

 

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 30 of 41 PagelD# 375

Page 7 of 12 - OCR Complaint No. 11-12-1529

community about student-to-student sexual and gender-based discrimination and
harassment, If the Division does not already have such a description, the Division will
develop one. If the Division decides to designate these responsibilities to anather
employee, it will make clear the scope of each designated individual's duties and will
ensure that the Title [X Coordinator has ultimate oversight responsibility over such
issues,

REPORTING REQUIREMENT: By September 15, 2014, the Division will provide
OCR with documentation that it has implemented this item, including the name and title
of the Title IX Coordinator or designee(s) and a copy of the job descriptions and training
requirements for the position(s) for review and approval,

REPORTING REQUIRMENT: Within LS days of OCR’s approval of the Title se
Coordinator's description, the School vill provide OCR. with documentation that the
Division's Title D€ Coordinator has met these requirements.

EDUCATION AND TRAINING

1. Prior to the beginning of the 2014-2015 school year, the Division will, through OCR
and/or the Equity Consultant, and in conjunction with ils own staff at the Division’s
option, provide mandatory Title LX training Gncluding training on sexual and gender-
based harassment, how to conduct and document a sexual harassment investigation, the
appropriate standards to determine whether a sexually hostile environment exists and
how to formulate any corrective actions) to its Title IX Coordinator and all other Division
personnel involved in processing, investigating, andfor resolving complaints of sexual

_ harassment, specifically principals and assistant principals, or who will olherwise
coordinate the Division’s compliance with T ithe TX.

REPORTING REQUIREMENT: By September 30, 2014, the Lhvision will provide
OCR with a copy of the sign-in sheets or other written verification that the above-
described training has occurred and the names and titles of those who attended.

2. By the end of the first semester of the 2014-15 school year, and annually thereafter, the
Division will develop, with the assistance of the Equity Consultant, and provide Title IX
training to all Division instructional, paraprofessional, and counseling staff. At 4
minimum, the training will include: .

a. guidance to increase awareness of what constitutes sexual harassraent and gender:
based harassment, atnong students or involving a student victim, incloding the
hostile environment theory,

b, A review of the Division's responsibility under its own policy and Tithe IX to
address allegations of harassment, inchiding, specific guidance on the School's
grievance procedures, what constitutes sexual and gender-based harassment, the
Division’s responsibility for responding to sexual harassment whether or not a
grievance is filed and regardless of whether the actions are potentially criminal in
nature, how ta report possible harassment, and how to respond to sexual
harassment when a student is no longer enrolled in the School; and

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 31 of 41 PagelD# 376

Page 8 of 12 - OCR Complaint No. 1 1-12-1529

 

c. Notice that failure to respond appropriately to notice of sexual harassment
violates the Division’s policy and federal law.

 

REPORTING REQUIREMENT: Within _45. days of the training described in Her Hy
above, the Division will schedule the trainings described in Item #2 above. Within 30
days of scheduling each training, the Division will provide OCR with the name and
qualifications of the trainer and an outline of the training content for OCR approval.
Within 30 days of the completion of each training, the Division will provide copies of
sign-in sheets or other documentation of participation from each training session.

 

3, The Division, in consultation with the Equity Consultant, and consistent with applicable
jaw, will continue its efforts to provide ongoing age-appropriate student education at all
grade levels designed to increase awareness of sexual and gender-based harassment,
inform students of the consequences of sexual and gender-based harassment, explain to
students what they should do if they believe they or another student is being harassed
based on sex/gender, and encourage students to report sexual harassment. The education
materials will use age-appropriate tertainology and the instruction will promote
sensitivity to and tolerance of the diversity of the student body, and will specifically

address harassment issues related to sex and gender.

REPORTING REQUIREMENT: By September 2, 2014, the Division will provide
OCR with copics of the curriculum at each grade level or the name and description of the
education materials that it intends to provide, for review and approval, At the same time,
the Division will provide OCR with an estimate of the times during the 2014-2015 school
year when the instruction will occur. Within 60 days of receiving OCR’s comments, the
Division will provide OCR with a schedule for the preparation of any additional
curriculum or instruction that may need to be developed and then provide these materials
for OCR’s review and approval in accordance with this schedule. As the additional
eurriculum and instructional materials are approved by OCR and the Division, they will
be provided to Division students.

REPORTING REQUIREMENT: Within 60 days of OCR’s approval of the Divisian’s
education materials, the School will begin to implement the curriculum or education
referenced in the foregoing paragraphs. The Division will provide student education
during each successive year. By June 30 of the 2014-2015 and 2015-2016 school years,
the Division will provide confirmation to OCR that the sessions occurred.
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 32 of 41 PagelD# 377

Page 9 of 12 - OCR Complaint No. 41-12-1529

SCHOOL CLIMATE

t. In consultation with the Equity Consultant, and consistent with applicable law, the
Division will develop or adopt, and administer at the middle and high school level, age
appropriate school climate surveys, of another appropriate method of assessing school
climate (which may, without limitation, include sampling methodology, focus groups or
interviews), to be used on an annual basis for students and staff to assess the effectiveness
of steps taken pursuant to this agreement or otherwise by the Division to ensure that it is
free of sexual and gender-based harassment.

REPORTING REQUIREMENT: By July 15, 2014, 2014 the Division will take
necessary steps fo ensure that the Fairfax County Youth Survey, annually beginning with
ihe 2014 administration, includes questions on instances of being the victim, and/or
perpetrator, of sexual harassment. By January 30, 2015 the Division will provide OCR a
draft of further proposed changes to the state of local climate survey and/or other
appropriate assessment methodology, for review and approval.

4. Based on the results of the climate assessment and in consultation with the Equity
Consultant, the Division will fake steps to continue to ensure that it is freo of sexual and
gender-based harassment.

REPORTING REQUIREMENT: By February 15, 2015, and annually thereafter, the
Division will administer the climate survey and/or other assessment methodology and
provide OCR with an overview of the assessment methodology employed. By July I,
2015, the Division will provide OCR with a summary of the results, and annually
thereafter until such time as OCR closes the monitoring of this case.

REPORTING REQUIREMENT: By September 30, 2015, and annually thercafter

unti| such time as OCR closes the monitoring of this case, the Division will provide OCR
with a fist of steps it will take in response to the results of the climate assessment.

4, In order fo provide the opportunity for further consultation and input concerning the issue
of peer sexual harassment, the Division’s Human Relations Advisory Committes, with
input from community stakeholders including parents, students, and teachers, will assess
the Division’s efforts to eliminate any hostile environment and its effects, and prevent
harassment from recurring. The Committee will have the same privileges as other
Nivision-level advisory committecs, including access to meeting space and public notice
about the committee, The Committee will:

a. Recommend strategies for preventing harassment, and for ensuring that the
students understand their right to be protected from discrimination, including
harassment,

b. Provide input to Division officials regarding strategies to ensure students
understand how to report possible harassment and are aware of the School's
obligation to promptly and effectively respond to sexual and gender-based

 

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 33 of 41 PagelD# 378

Page 16 of }2- OCR Complaint No, 11-12-1529

harassment complaints and how, and if, outreach efforts to families can be made
io obtain support for the School’s anti-harassment program, and

c. The Division will consider the recommendations of the Committee and involve
ihe Committee in the planning, monitoring, and implementation of the
recommendations the Division accepts.

REPORTING REQUIREMENT: By September 30, 2014, and on the same date
annually throughout the course of the monitoring of this agreement, the Division will
provide OCR with copies of notices and other information available to students and their
families about the Committee and its meetings and activities, a list of the persons who
have joined the Committee, and a report summatizing any relevant reviews and/or
yecommendations and the Division's responses to the recommendations and suggestions
(including whether end how they were implemented), OCR will provide the Division
with feedback on the recommendations, and the Division will provide OCR
documentation within 30 days of each step if takes to address the recommendations of the
advisory committee and OCR’s feedback.

SEXUAL HARASSMENT COMPLAINTS

1. Coordination with Local Law Enforcement Agencies
a. The Division will explore opportunities. for enhanced conununication and
collaboration with the Fairfax County Police Department.
b. Efforts at improved collaboration may include mutually sharing information
about:

i. The types of complaints involving unwelcome conduct of a sexual nature
the Division and local law enforcement will investigate; the standard of
proof and type of evidence obtained in each type of investigation; and the
type of resolution available in each type of case;

it, ‘The investigative process for the Division aud for local law enforcement
and any areas where the Division and local law enforcement can
collaborate in their investigations and/or share evidence; and

iii. The manner in which the Division and focal Jaw enforcement releases
findings and the implications of these findings.

REPORTING REQUIREMENT: Within 45 days of the execution date of the Agreement, the
Division will provide OCR with documentation showing the Division has complied with the

provisions of this section of the Agreement, including summaries of the information obtained
and any actions taken in response to this information.

2. Within 30 days of the end of each school semester of the 2014-2015 and 2015-2016
school years, the Division will provide to OCR a random sample of the information
maintained in the centralized database broken up by the Division’s regions regarding the
reporting, investigation and disposition of each incident of alleged sexual and gender-
based harassment, which occurred in the immediately preceding semester in the Division.
Specific information concerning individual complaints including the complaint itself,

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 34 of 41 PagelD# 379

Page 1] of 12 - OCR Complaint No. 1}-12-1 529

incident report, correspondence (including e-mail) or other written description of the
allegations, and a copy of any documentation of the Division’s response, including
interview notes, investigative reports, written findings, and records of any corrective
action taken, including any disciplinary action, will be available upon request by OCR.

REPORTING REQUIREMENT: Within 30 days of the end of each semester until the
monitoring of this Agreement ends, the Division will provide OCR with the information
described above.

The Division understands that OCR will not close the monitoring of ihis Agreement until OCR
determines that the School has fulfilled the terns of this Agreement and is in compliance with
the regulation implementing the provisions Title EX of the Education Amendments of 1972 and
its implementing regulation at 34 C.P.R. Part 106, which were at issue in this case. The Division
understands that by signing this Agreement, it agrees to provide data and other information in a
timely manner in accordance with the reporting requirements of ihis Agreement. Further, the
Division understands that during the monitoring of this Agreement, if necessary, OCR may visit
the Division, interview staff and students, and request such additional reports or dala as are
necessary for OCR to determine whether the Division has fulfilled the teums of this Agreement
and is in compliance with the regulation implementing the provisions of Title IX of the
Education. Amendments of 1972 and ils implementing regulation at 34 CFR. Part 106, which
were at issue in this case.

The Division understands and acknowledges that OCR may initiate administrative enforcement
or judicial proceedings to enforce the specific terms and obligations of this Agreement. Before
initiating administrative enforcement (34 CER. §§ 100.9, 100.10), or judicial proceedings to
enforce this Agreement, OCR shall give the Division written notice of the alleged breach and a
minimum of sixty (60) calendar days to cure the alleged breach.

    

 
     

Kare. Garza, Ph.D
Superintendent of Schools
Fairfax County Public Schools

 

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 35 of 41 PagelD# 380

Page 12 of 12 - OCR Complaint No. 1 1-12-1529

Exhibit A: FCPS Anti-Harassment Statement

Fairfax County Public Schools ("FCPS") does not tolerate acts of sexual or gender-based
harassment, Any student who believes that he or she has been subjected to sexual or gender
based harassment, any parent of such a student, or any student who believes that another student
is being subjected to sexual or gender based harassment is encouraged to report the harassment
to FCPS, specifically to [FCPS official & contact information]. Any administrator who believes
that a student is being subjected or sexual or gender based harassment is required to report such
suspected harassment to the above named individual, FCPS is committed to conducting a
prompt, thorough, and impartial investigation of any such reports. Interim measures will be
available to students who have alleged harassment and students accused on sexual or gender
based harassment, including but not limited to separation pending the outcome of an
investigation, counseling, and educational resources.

If the investigation reveals that sexual harassment created a sexually hostile environment FCPS
will take prompt and effective steps to end the harassment, eliminate the hostile environment,
and prevent its recurrence, including continuing the interim measures as necessary to protect the
complainant and ensure his or her safety. Students found to engage in acts of harassment or
other acts that create a hostile environment will be dealt with promptly, inchiding where

appropriate by discipline that may include, if circumstances warrant, suspension or expulsion,
FCPS encourages students, parents and staff to work together to prevent harassment of avy kind.

§852-3629-9034, v. 1

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19

3/2/12.
3/20/12
3/24/12
3/26/12
6/10/12
6/18/42
G/20/12
6/27/12
7/18/12
7/20/12.
7/30/12
8/2/12
8/8/12
8/16/12
9/17/12
9/22/12
40/16/12
41/2/12
11/14/12

11/27/12.

12/6/12
12/14/12
12/19/12
1/2/13
1/8/13
4/10/13
1/16/13
4/17/23
1/24/13
1/29/13
1/30/43
2/7/13
2/13/13

OCR Complaint No. 11-12-1529
Addendum 1

Counseling Services 11/21/11-3/3/13

140.00 — pd. Invoice
135.00 — pd. Invoice
135.00 — pd. invoice
335.00 — pd. Inveice
125.00 ~- pd. Check

see below
250,00 — pd. Check
125.00 — pd. Check

see below

250.00 — pd. Check

- see below
250.00 — pd. Check
125,00 — pd. Check
125,00 — pd, Check
495.00-pd. Involce
195,00-copy of check
195.00-pd, invoice
195.00-pd. Invoice
175.00 — pd. Invoice
300,00 — cancelled check
500.00 - VISA receipt
175.00 — pd. Invoice
175.00 — pd. invoice
475.00 ~ pd. involce
175.00 — pd. Invoice
195.00 - VISA receipt
175.00 — pd, Invoice
195.00 - VISA statement
195.00 — VISA statement
495.00 - VISA receipt
475.00 — pd. Invoice
195.00 - VISA receipt
175,00 — pd. invoice

Page 36 of 41 PagelD# 381

 

 

“TOTAL

$5,750.00

 

 
Case 1:19-cv-00917-RDA-TCB Document 38-4

Addenduna 1 Page 2-OCR No, 11-12-1529.

Other Services 2/10/12-3/1/13

Music

9/18/12 335.38 — VISA statement
10/18/12 53.00 — check card statement
10/18/12 335,37 -same

11/19/12 53.00 -same

14/19/12 335.37- same

11/30/12 80.00 — Citicard statement
11/30/12 12,00 — Citicard statement

12/19/12 53,00 - same

12/19/12 335.38 - same
1/18/43 53.00 - same
2/19/43 53.00 -same

Physical Education

11/8/12 77,00 — pd. receipt
42/2/12 177.20 ~ Citicard statement
4faf13 179.00 VISA statement

TOTAL: $9,132.70

Filed 11/27/19 Page 37 of 41 PagelD# 382

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 38 of 41 PagelD# 383

Exhibit “D”

 

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 39 of 41 PagelD# 384

‘pps cet bentn sear Saath horrnpiad Atle sa aceaptelp ta hed che aire jennie Ecce chang apnea stato Settee rapier conmns nore beni vuaenatine roi ane psoas cy

 

HS

Balance & Thrive, LLG
Mental Health Gounseting & Psychoeducation

 

 

666 Godwin Avenue (Suite 300), Midland Park, NJ O7432—
Phone: 204-444-814 40 * Website: balanceandthrivecounselitig.com

 

8/22/2018

To; | —_
as
as .

RSE Bice rr ea RA ad TIT in

i ,

f Regarding: i oon: faa

| ear il

| This letter includes my recorimendation regarding aa: privacy.

fam ED therapist. have treated RMI or Post Trauriiatic Stress Olsorder (PTSD) and

i Major Depressive Disorder (MDD). Currently, as notin treatment with me, she-is out of state

t feceiving residential treatment. During this time, she will have limited access lo the phone and internet;

§]

It is.critical for iB: identity to be protected inail situations, In addition te her young ape, ‘as the
victine of violent crime, her privacy is very important to her. Also, evén.the slightest perception-that her
identity and whereabouts are knowin by her perpetrators will potentially cause her great mental and

émotional stress and harm,

x . , .

Thank You. Ftrust this information has bene helpful

snc

| LZ Célia Rosato, MA, LPC

Owner/Psychotheraplst ‘

i 1

j

i

senior cots

TH Pra Mi pha a .

represen

Ted EE Rares PTET o TUS eaten rad ot Settee aL peg eters att SOOTY ETT G A he Bea Te Py LTE EE Te AED ed ee than Se Prue AL Mad Yok Lee eT oy Roe RRL eee Te

Tesntylnaee

para

 

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 40 of 41 PagelD# 385

Exhibit “E”

 

 
Case 1:19-cv-00917-RDA-TCB Document 38-4 Filed 11/27/19 Page 41 of 41 PagelD# 386

 

Commonwealth of Pennsylvania )
)
City and County of Philadelphia }

ie swears and affirms as follows:

 

1. I] SoS mother.

2. Lam an adult citizen of the United States and I am capable of making this statement under
oath,

3. lam awate that my daughter wishes to pursue this matter under the Pseudonym “Jane Doe.”

4, [lived i; a) at the time of the events giving rise to the Complaint.

5. James Sheehan, an educator with the Fairfax County School System, was S
homebound instructor for English and History in 7th and 8th grades.

6. Mr. Sheehan advised me that the Fairfax County School System prohibited ay s teachers
from using a: real name.

7, Mr. Sheehan advised me that the Fairfax County School System sent an email to all of

a: teachers instructing them not to use her real name in any communication or
correspondence regarding my daughter.

8, Jasked Mr. Sheehan to share this communication with me.

9. He declined because he was concerned that the Fairfax County School System would
discover his disclosure to me.

10. Two of my daughter’s other homebound instructors, Mariel Haig and Ana Smith,
confirmed that they received the same email from the Fairfax County School system.

11. Lrequested a copy of this email from Ana Smith, who agreed to provide me with the email,
but she was unable to locate it.

12. During the investigation of the Office of Civil Rights of the Department of Education, the
Fairfax County School System was well-aware of my daughter’s name.

13. Since the filing of this case, it appears that lawyers representing the Fairfax County School
System have viewed my daughtet’s social media accounts.

14. They could only view my daughter’s social media accounts using her teal name.

I swear under the penalties of perjury that the information contained in this Affidavit is true and
correct to the best of my knowledge, information, and belief.

  

wot before me this "day of
“NBN brn\ye s _, 2019

eas,

sworn to Subscript

     

 

aaa eae wee COMMONWIALTHIOF PENNSYLVANIA ~ NOTARY BEAL

‘ ‘, “ a 7 Jodi § Paulus, Notary Public
_ .. Notary Rublic f Phiadelphia County
Be a My Commissjon Expires 08/16/2023

 

Commission Number 1355780

 

 

 

eer aeaeveate Magee eld A Ped WITTER enero mere tment

 

 
